DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, claims 1-9 and 12-17 in the reply filed on November 12th, 2021 is acknowledged.  Claims 10, 11, and 18-20 withdrawn from further consideration by the examiner, 37 CFR. 1.142(b), as being drawn to non-elected invention.
Information Disclosure Statement
The IDS filed on 08/18/2020, 10/02/2020, 11/01/2020, 12/02/2020, 01/15/2021, 04/24/2021 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Bonded three-dimensional memory devices having a first bonding layer and a second bonding layer.
The disclosure is objected to because of the following informalities:
In the specification paragraph [0001], line 5, after pending U.S. Application No., please insert --16/739,656--.
In the specification paragraph [0001], line 7, after co-pending U.S. Application No., please insert –16/739,666--.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 3, “the first conductor layers are is” should be --the first conductive layers are--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-9, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the second bonding layer above the second bonding layer” on line 7.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear how the second bonding layer can be above itself.  Does the Applicant intended to claim that it is the second BLs above the second bonding layer as supported in Applicant’s disclosure in figs. 1A, 2A, and 3A where the second BLs 118-1 are located above the second bonding layer 114.  For the purpose of examination, examiner interprets that the second BLs above the second bonding layer.  Claims 4 and 5 depend on claim 3 and inherit these deficiencies.  
Claim 7 recites the limitation "the respective conductor bonding contact" in lines 7-8, there is insufficient antecedent basis for this limitation in the claim.  Claims 8 and 9 depends on claim 12 and inherit these deficiencies.
Claim 12 recites the limitation "the first word line bonding contacts" in line 18 and “the second word line bonding contacts” in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  Note that, there was no mentioned of bit lines, word lines, first word line bonding contacts nor second word line bonding contacts in claim 12.  Claims 13-17 depends on claim 12 and inherit these deficiencies.
Claim 14 recites the limitation “the second bonding layer above the second bonding layer” on line 12.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear how the second bonding layer can be above itself.  Does the Applicant intended to claim that it is the second BLs above the second bonding layer as supported in Applicant’s disclosure in figs. 1A, 2A, and 3A where the second BLs 118-1 are located above the second bonding layer 114.  For the purpose of examination, examiner interprets that the second BLs above the second bonding layer.  Claim 15 depend on claim 14 and inherit these deficiencies.  
Claim 17 recites the limitation "the respective conductor bonding contact" in lines 7-8, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub. 2019/0221557).
In re claim 1, Kim discloses a three-dimensional (3D) memory device, comprising: a first semiconductor structure 1000 comprising: a plurality of first NAND memory strings (lower memory array region 100, see paragraph [0189] and figs. 18 and 28); a plurality of first bit lines (BLs) 98, at least one of the first BLs being conductively connected to a respective one of the first NAND memory strings (see paragraphs [0163] and figs. 18 and 28); a plurality of first conductor layers (lower 1780), and a first bonding layer 2760 comprising a plurality of first bit line bonding contacts 2792 conductively connected to the plurality of first BLs 98 (see paragraphs [0170], [0171], [0181], [2057] and figs. 18 and 28, note that, the first bonding layer 2760 includes the first bit lines bonding contacts 2792 partially embedded therein) and a plurality of first word line bonding contacts (adjacent 2792) conductively connected to the first conductor layers 1780 (see paragraphs [0175], [0181] and figs. 18 and 28, note that, Kim discloses in paragraph [0181] bonding pads 1792, 2792 are electrically connected to respective BLs 98 and respective WLs); a second semiconductor structure 3000 comprising: a plurality of second NAND memory strings (upper memory array region 100) (see paragraph [0189] and figs. 18 and 28); a plurality of second BLs 98, at least one of the second BLs being conductively connected to a respective one of the second NAND memory strings; a plurality of second conductor layers (upper 1780), and a second bonding layer 1760 comprising a plurality of second bit line bonding contacts 1792 conductively connected to the plurality of second BLs 98 (see paragraphs [0188], [0257] and figs. 18 and 28, 

    PNG
    media_image1.png
    760
    956
    media_image1.png
    Greyscale


In re claim 3, as applied to claim 2 above, Kim discloses wherein the first semiconductor structure comprises: the first bonding layer 2760 at the bonding interface, and the first BLs 98 under the first bonding layer 2760; and the second semiconductor structure comprises: the second BLs 98 at the second memory stack, and the second bonding layer (second BLs 98 interprets in 112(b) rejection above)) above the second bonding layer 1792 (see paragraph [0162]-[0218] and figs. 18 and 28).
In re claim 4, as applied to claim 3 above, Kim discloses wherein the first semiconductor structure further comprises: a first memory stack under the first bonding layer 2760, the first memory stack comprising interleaved the plurality of first conductor layers 146 and a plurality of first insulating layers 132 (see paragraphs [0084], [0136] and figs. 18 and 28), and the plurality of first NAND memory strings (including channels 60) extending vertically through the first memory stack (see paragraph [0166] and figs. 18 and 28); and the second semiconductor structure further comprises: a second memory stack above the second bonding layer 1760, the second memory stack comprising interleaved the plurality of second conductor layers 146 and a plurality of 
In re claim 5, as applied to claim 3 above, Kim discloses wherein the plurality of first and second BLs 98 are routed and conductively connected at a respective bonding region that is laterally away from the first and second BLs; and the plurality of first and second conductor layers 1780 are routed and conductively connected at a respective bonding region that is laterally away from the first and second conductor layers (see paragraphs [0162]-[0218] and fig. 28).
In re claim 6, as applied to claim 1 above, Kim disclose wherein the first semiconductor structure comprises a first interconnect layer comprising a plurality of first conductive routings 88 between the plurality of first NAND memory strings and the first bonding layer; the second semiconductor structure comprises a second interconnect layer comprising a plurality of second conductive routings 88 between the plurality of second NAND memory strings and the second bonding layer; and the first BLs and the first conductor layers are conductively connected to and routed by the first conductive routing to respective bonding regions and the second BLs and the second conductor layers are conductively connected to and routed by the second conductive routing to the respective bonding regions (see paragraphs [0156], [0162]-[0218] and fig. 28).
In re claim 7, as applied to claim 6 above, Kim discloses wherein the plurality of first BLs and second BLs 98 are vertically arranged in a staggered manner; the first memory stack and the second memory stack are vertically arranged in a staggered 
In re claim 8, as applied to claim 7 above, Kim discloses wherein the 3D memory device further comprising: a third semiconductor structure 2000 above the second semiconductor structure 1000’, the third semiconductor structure 200 comprising a peripheral circuit 742 of the first and second memory stacks; and a second bonding interface between the second semiconductor structure 1000’ and a third bonding layer of the third semiconductor structure 2000 (see paragraphs [0069], [0163]-[0218] and figs. 25-29).
 In re claim 9, as applied to claim 8 above, Kim discloses wherein the second semiconductor structure comprises a semiconductor layer 9 above and in contact with the second NAND memory strings; the first semiconductor structure comprises a substrate 2009 under and in contact with the first NAND memory strings; and the third semiconductor structure comprises a third interconnect layer 2792 between the third bonding layer and the peripheral circuit 742, the peripheral circuit 742 above and in contact with the third interconnect layer 2792, a second semiconductor layer above and in contact with the peripheral circuit, and a pad-out interconnect layer 2799 above the second semiconductor layer (see paragraphs [0163]-[0218] and figs. 25-28).

In re claim 13, as applied to claim 12 above, Kim discloses wherein at least one of the first NAND memory strings is conductively connected to at least one of the second NAND memory strings through the bonded first 2792 and second 1792 bit line bonding contacts; and at least one of the first conductor layers (lower 1780) is conductively connected to at least one of the second conductor layers through the bonded first and second word line bonding contacts (see paragraphs [0163]-[0218], [0257] and fig. 28).
In re claim 14, as applied to claim 13 above, Kim discloses wherein the first semiconductor structure comprises: the first bonding layer 2760 at the bonding interface, the first BLs 98 under the first bonding layer 2760, a first memory stack under the first bonding layer 2760, the first memory stack comprising interleaved the plurality of first conductor layers 146 and a plurality of first insulating layers 132, and the plurality of first NAND memory strings (including channels 60) extending vertically through the first memory stack (see paragraph [0166] and figs. 18 and 28); and the second semiconductor structure comprises: the second BLs at the second memory stack, the second bonding layer (interprets as second BLs with respect to 112(b) issue above) above the second bonding layer 1760, a second memory stack above the second bonding layer 1760, the second memory stack comprising interleaved the plurality of 
In re claim 15, as applied to claim 14 above, Kim discloses wherein the plurality of first and second BLs 98 are routed and conductively connected at a respective bonding region that is laterally away from the first and second BLs; and the plurality of first and second conductor layers 1780 are routed and conductively connected at a respective bonding region that is laterally away from the first and second conductor layers (see paragraphs [0162]-[0218] and fig. 28).
In re claim 16, as applied to claim 12 above, Kim discloses wherein the first semiconductor structure comprises a first interconnect layer comprising a plurality of first conductive routings 88 between the plurality of first NAND memory strings and the first bonding layer; the second semiconductor structure comprises a second interconnect layer comprising a plurality of second conductive routings 88 between the plurality of second NAND memory strings and the second bonding layer; and the first BLs and the first conductor layers are conductively connected to and routed by the first conductive routing to respective bonding regions and the second BLs and the second conductor layers are conductively connected to and routed by the second conductive routing to the respective bonding regions (see paragraphs [0156], [0162]-[0218] and fig. 28).
 In re claim 17, as applied to claim 12 above, Kim discloses wherein the first BLs and second BLs 98 are vertically arranged in a staggered manner; the first memory .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huo et al.			U.S. Pub. 2019/0157288		May 23rd, 2019.
Fukuzumi et al.		U.S. Pub. 2018/0374864		Dec. 27, 2018.
Lee et al.			U.S. Pub. 2019/0333929		Oct. 31st, 2019.
Tagami et al.		U.S. Pub. 2019/0088676		Mar. 21, 2019.
Matsuo			U.S. Pub. 2018/0277497		Sep. 27, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892